IBEX Staffing Solutions, Inc.
                                                               and Pronto General Agency,
                                                                    Ltd. d/b/a Pronto s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 30, 2015

                                  No. 04-14-00269-CV

                                    Andrea COLLIE,
                                       Appellant

                                           v.

     IBEX STAFFING SOLUTIONS, INC. and Pronto General Agency, Ltd. d/b/a Pronto
                                Insurance,
                                Appellees

                From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 376802
                          Honorable Tina Torres, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

       The Appellant’s Motion for Extension of Time to File Rehearing is GRANTED.      The
motion for rehearing is due on April 16, 2015.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court